SCHWARTZ, Judge.
The defendant insurance company appeals from an amended final judgment for $2,192.34, plus attorney’s fees, interest, and costs, rendered against it in the Dade County Circuit Court on a claim for medical expenses under a group insurance policy. The policy contained a maximum liability of 80% of the first $2,500, less a $100.00 deductible, of the expenses in question. We therefore agree with the appellant’s contention that the action was not within the jurisdiction of the Circuit Court. See Massachusetts Casualty Insurance Co. v. Johansen, 270 So.2d 397, 399 (Fla.3d DCA 1972), cert. denied, 277 So.2d 537 (Fla.1973). Under the provisions of Sec. 34.01, Fla.Stat. as amended effective October 1, 1977, the
(1) County courts shall have original jurisdiction in all misdemeanor eases not cognizable by the circuit courts, of all violations of municipal and county ordinances, and of all actions at law in which the matter in controversy does not exceed the sum of $2,500.00, exclusive of interest, costs, and attorney’s fees, except those within the exclusive jurisdiction of the circuit courts.
See White v. Marine Transport Lines, Inc., 372 So.2d 81 (Fla.1979) and cases cited, arising under the prior version of Sec. 34.01 which provided for a $2,500 jurisdictional amount, exclusive of interest and costs, but not of attorney’s fees. As the court pointed out at 372 So.2d 84:
It should be noted that the problem encountered here is resolved as to actions at law filed on and after October 1, 1977. By chapter 77-135, Laws of Florida, effective October 1, 1977, section 34.01(1), was amended to vest jurisdiction in the county courts over actions at law in which the matter in controversy does not exceed the sum of $2,500, exclusive of interest, costs and attorneys’ fees, [emphasis, the court’s]
The judgment under review is therefore reversed and the cause remanded with directions to transfer the case to the County Court.
Reversed and remanded.